District of Columbia
                               Court of Appeals
Nos. 14-CF-268 & 14-CF-300
                                                                        NOV - 3 2016
DEONTE J. BRYANT & TERRANCE M. BUSH,
                             Appellants,

       v.                                                               CF1-12641-11 &
                                                                        CF1-13086-11

UNITED STATES,
                                            Appellee.

              On Appeal from the Superior Court of the District of Columbia
                                   Criminal Division

      BEFORE: WASHINGTON, Chief Judge; BLACKBURNE-RIGSBY, Associate Judge;
and BELSON, Senior Judge.

                                      JUDGMENT

                    This case came to be heard on the transcript of record and the briefs filed,
and was argued by counsel. On consideration whereof, and as set forth in the opinion filed
this date, it is now hereby

                ORDERED and ADJUDGED that the trial court’s judgment is affirmed.


                                            For the Court:




Dated: November 3, 2016.

Opinion by Chief Judge Eric T. Washington.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS                           11/3/16

                          Nos. 14-CF-268 & 14-CF-300

             DEONTE J. BRYANT & TERRANCE M. BUSH, APPELLANTS,

                                       V.

                            UNITED STATES, APPELLEE.

                     Appeals from the Superior Court of the
                              District of Columbia
                       (CF1-12641-11 & CF1-13086-11)

                    (Hon. John Ramsey Johnson, Trial Judge)

(Argued February 18, 2016                          Decided November 3, 2016)

        Rachel W. Apter, pro hac vice, by special leave of court, with whom Carrie
Lebigre, pro hac vice, by special leave of court, and Mark S. Davies were on the
brief, for appellant Deonte J. Bryant.

      Jessie K. Liu, with whom Jack Douglas Wilson was on the brief, for appellant
Terrance M. Bush.

       John Cummings, Assistant United States Attorney, with whom Channing D.
Phillips, United States Attorney, and Elizabeth Trosman, John P. Mannarino,
Jennifer Kerkhoff, and Kathryn Rakoczy, Assistant United States Attorneys, were on
the brief, for appellee.

     Before WASHINGTON, Chief Judge, BLACKBURNE-RIGSBY, Associate Judge,
and BELSON, Senior Judge.
                                          2

      WASHINGTON, Chief Judge: Deonte J. Bryant (“Bryant”) and Terrance M.

Bush (“Bush”) (collectively “appellants”) challenge their convictions, arising from a

shooting on June 25, 2011, during the Caribbean Festival on Georgia Avenue, N.W.

in Washington D.C.1 The shooting resulted in the injury of Alexcia Harrison and

Trevis Johnson and the death of Robert Foster, Jr.



      On appeal, appellants assert that the trial court abused its discretion by

admitting both the government’s video compilation of the shooting and certain gang

affiliation evidence intended to show that appellants possessed a gang-related

motive for carrying out the shooting. Appellants also argue that the trial court erred

by instructing the jury using the government’s “urban-gun-battle theory” to prove

the intent element of first-degree murder and instructing the jury that provocation by

presence in rival gang’s neighborhood negated appellants’ ability to claim

self-defense. Lastly, appellants challenge the sufficiency of the evidence to support

their convictions for first-degree premeditated murder. Separately, Bush contends

      1
         Appellants were convicted of: first-degree murder while armed (“MIWA”),
D.C. Code § 22-2101 (2012 Repl.); assault with intent to kill while armed
(“AWIKWA”), D.C. Code § 22-401 (2012 Repl.); aggravated assault while armed
(“AAWA”), D.C. Code § 22-404.01 (2012 Repl.); possession of a firearm during a
crime of violence (“PFCV”), D.C. Code § 22-4504 (b) (2012 Repl.); carrying a
pistol (“CP”), D.C. Code § 22-4504 (a) (2012 Repl.). Additionally, Bush was
convicted of unlawful possession of a firearm (“UPF”), D.C. Code § 22-4503 (a)(2)
(2012 Repl.). Judge Johnson sentenced Bryant to 726 months in prison and Bush to
738 months in prison.
                                           3

that the trial court abused its discretion in denying his motion to sever his trial from

that of Bryant. We affirm the trial court’s judgment as to each defendant.



                                           I.



      According to the government’s evidence at trial, the incident occurred on June

25, 2011, at the annual Caribbean Festival on Georgia Avenue, N.W. in Washington,

D.C., where Bush, a member of the LeDroit Park (“LDP”) or West Side gang,

Bryant, a member of the Clifton Terrace University (“CTU”) gang, and an

unidentified friend engaged in a “gun battle” incited by gang-related tensions with

Terry Jimenez (“Jimenez”), a member of the 11th Street/Hobart (“Hobart”) gang

and two of his friends (“Young” and “Butler”). In the course of the shoot-out, three

innocent bystanders were shot; one of whom was killed.             Bush, Bryant, and

Jimenez were each charged and indicted for the killing of Robert Foster, Jr. and

other charges arising from the shooting. Before trial, and as part of a cooperation

agreement with the government, Mr. Jimenez pled guilty to second-degree murder,

AAWA, and Assault with a Dangerous Weapon (“ADW”) and agreed to testify

against Bush and Bryant.



      At trial, the jury heard the testimony of Jimenez, his two friends, Young and
                                           4

Butler, the testimony of the two surviving victims, Trevis Johnson and Alexcia

Harrison, and various Metropolitan Police Department (“MPD”) officers familiar

with the neighborhood. The government also presented evidence of appellants’

gang affiliation to provide “context” for Jimenez’s and Bryant’s motive for engaging

in the shooting. Neither Bush nor Bryant testified.



      On the date of the incident, Jimenez traveled to meet his friends and attend the

Caribbean Festival on Georgia Avenue. Young testified that he and Jimenez went

to the liquor store and then sat down on a porch near Georgia Avenue and Harvard

Street to drink and to smoke three or four K2 joints. Jimenez denied smoking.

Jimenez’s friend Butler joined him and Young. Young stated that he saw Bryant

“mean-mugging” Jimenez from across the street. After this exchange, Young

testified that Jimenez ran to get a gun, after which Young left to get his little brother

from the neighboring Bruce Monroe playground, fearing that an altercation was

about to ensue. Jimenez testified, however, that he had already retrieved a gun for

protection prior to seeing Bryant because he had seen several CTU members in the

Hobart neighborhood earlier in the day. On his walk from the playground, Young

ran into Bryant, who told him to “tell your man we trying to work.”                  On

cross-examination, Young stated that he considered these words to be threatening,

but never mentioned them to Jimenez. Butler, Jimenez’s other friend, testified that
                                         5

he also spoke to Bryant, but did not recall what was said. Young and Butler then

met up with Jimenez on Harvard Street and proceeded to follow Bryant, Bush, and

another companion.     Young testified that Jimenez was “going nuts” and Butler

described Jimenez’s demeanor as “disturbed.” As Bryant’s group began to turn the

corner of Georgia Avenue onto Gresham Place, Young and Jimenez witnessed

Bryant place his hand on his waistband, or “pump fake.”



      Video surveillance footage of the incident depicted Bush, Bryant, and a friend

turning the corner and walking down the left side of Gresham Place.              The

government argued that the video depicted both Bush and Bryant, stopping on the

corner of Gresham and “pump faking” (placing a hand on one’s waistband) to

indicate to Jimenez and his friends that they were carrying guns. The video showed

that Bryant, Bush, and their friend continued to walk west on the south side of

Gresham Place. Jimenez’s group followed, but remained on the north side of

Gresham, while Bryant kept looking over his shoulder at Jimenez, smiling at him

like it was “a game.” Butler testified that he tried to “talk [Jimenez] off the ledge

saying words to the effect [of], hey, Terry, don’t do anything stupid,” but Jimenez

did not listen and continued to follow. Butler decided to stay with Jimenez,

following him towards Gresham, because he “thought he might get into a [fist] fight

and [he] didn’t want him to fight by hisself [sic].” Butler was beside Jimenez on the
                                          6

sidewalk on the north side of Gresham Place. Then, as Jimenez walked into the

street near the crosswalk, Butler and Young saw and heard Jimenez fire his weapon

and the two ran. When Jimenez fired, Butler did not see anyone else with a weapon

and did not see anyone else fire. He testified that he only saw Jimenez, facing down

Gresham towards Sherman Avenue, pointing a gun. All other testifying witnesses

stated that they saw Jimenez with a gun or actually fire the gun. Jimenez testified

that he saw Bryant pull out a gun as he crossed Gresham. During the shooting,

Jimenez was shot in the elbow, which caused him to retreat north toward Georgia

Avenue. He fired two additional shots as he retreated from the scene. Bryant,

Bush, and the companion retreated as well, running south down Gresham. In the

cross-fire, Alexcia Harrison suffered a gunshot wound to the abdomen; Trevis

Johnson, who dove to the ground when he heard gunshots, was hit in his leg and his

side; and Robert Foster, Jr., was fatally wounded when a bullet entered the right side

of his back.



      Twelve 9mm shell casings, a 9mm magazine, and three .45 caliber shell

casings were recovered from the scene. The gun that Jimenez used was a .45

caliber Hi-Point handgun. A ballistics expert determined that the casings are

consistent with being fired from three separate guns. At trial, the jury also heard

testimony from several officers involved in the investigation. Additionally, the
                                         7

government presented evidence of Bryant’s and Bush’s gang affiliation to provide a

context for the shootout and three surveillance videos that captured, from different

angles, the moments leading up to the shooting as well as the shooting itself. These

videos were made into a synchronized compilation that was also admitted into

evidence and shown to the jury.



      On December 13, 2013, the jury found appellants Bryant and Bush guilty of

MIWA; AWIKWA; AAWA; CP; and five counts of PFCV.                 Appellants timely

appealed.



                                         II.



                              A. Video Compilation


      On appeal, appellants claim that the admission of the video without

authentication by the person who created it violated their rights under the

Confrontation Clause of the Sixth Amendment because the video was a testimonial

statement offered for its truthful depiction of what transpired on the day of the

incident.
                                          8

      At trial, the government presented a compilation video containing three

individually admitted videos in a synchronized rendition to allow the court and jury

to see all three videos simultaneously. The compilation consisted of two videos

from the surveillance camera of Joshua Hertzberg, a resident of Gresham Place, and

one video from the convenience store located on the corner of Gresham Place and

Georgia Avenue. Appellants objected to the admission of the video on the ground

that the synchronized video had the potential of confusing the jury. In response to

appellants’ objection, the trial court admitted the video, and requested that the

prosecutor make the creator of the video available for cross-examination about the

process used to compile and synchronize the videos. Prior to resting its case, the

government contacted trial counsel for both appellants by email to see if they were

still interested in having the person who prepared the exhibit called as a witness.

Bryant’s counsel responded that he was no longer asking for the witness to be

presented and counsel for Bush never responded to the e-mail. The witness was

never presented by the government at trial and neither counsel for appellants raised a

concern at trial. Appellants now argue that the failure of the government to produce

this witness requires reversal of appellants’ convictions because the admission of the

video without the testimony of the creator was a violation of the Confrontation

Clause. Because appellants failed to raise the Confrontation Clause objection at

trial, we review the admission of the video compilation for plain error. See Thomas
                                           9

v. United States, 914 A.2d 1, 8 (D.C. 2006); (Joyce B.) Johnson v. United States, 520

U.S. 461, 462 (1997) (“The Olano [plain error] test . . . requires that there be (1)

error, (2) that is plain, and (3) that affects substantial rights.      If these three

conditions are met, an appellate court may exercise its discretion to notice a forfeited

error, but only if (4) the error seriously affects the fairness, integrity, or public

reputation of judicial proceedings.”). Olanov. United States, 507 U.S. 725, 113

(1993).



      We are satisfied that the video was properly admitted because it was

authenticated by a witness who was present during the shooting and who testified

that the video accurately portrayed the events of that day. See Gray v. United

States, 100 A.3d 129, 138-39 (D.C. 2014); see also United States v. Broomfield, 591

F. App’x 847, 851 (11th Cir. 2014); United States v. Damrah, 412 F.3d 618, 628 (6th

Cir. 2005). However, even assuming appellants can show error that was plain,

appellants have failed to show that their rights were substantially affected by the

admission of the video. To satisfy the third prong of plain error, appellant must

show a reasonable probability that the Confrontation Clause violation had a

prejudicial effect on the outcome of his trial. Thomas, 914 A.2d at 21. Unlike

cases like Thomas, where similar non-structural errors were found to have affected

appellant’s substantial rights, here the admission of a video had no prejudicial effect
                                          10

on the outcome of appellants’ trial. The video compilation was not an essential part

of the government’s case, nor did it prove an essential element of the charged crime.

Regardless of whether the video compilation was testimonial in nature, it was a

minute piece of the government’s evidence of the shooting, admitted by the trial

court only to assist the jury in viewing the three videos simultaneously. See

Marquez v. United States, 903 A.2d 815, 817 (D.C. 2006).                  Because the

compilation was merely comprised of three videos, which had been admitted

individually without objection, and the compilation’s accuracy was corroborated by

Jimenez’s testimony, we are satisfied that the trial court’s admission of the evidence

did not substantially affect appellants’ rights, and therefore, did not constitute plain

error.



                        B. Admissibility of Gang Evidence



         Appellants also argue that the admission of evidence pertaining to their

involvement or affiliation with neighboring gangs was unfairly prejudicial, and thus,

an abuse of the trial court’s discretion. The government contends that the gang

evidence, which consisted of police and witness testimony, and photographs of

appellants’ participation or affiliation with “neighborhoods,” or gangs, was

admissible to “put the defendants’ actions in context” as support for its
                                          11

urban-gun-battle theory of liability or in the alternative, as Drew evidence of motive,

plan, intent, or identity. Appellants repeatedly objected to the admission of this

evidence.    In response to appellants’ objections, the trial court found that “it is

extremely important for the Government to be allowed to show the kind of

relationships from which this [shooting] arose” and to enable the government to

establish a motive for appellants’ actions.


      The trial court’s decision to admit gang evidence is subject to review for

abuse of discretion. Campos-Alvarez v. United States, 16 A.3d 954, 959 (D.C.

2011). Evidence is relevant, and therefore admissible, if it has “any tendency to

make the existence of any fact . . . of consequence to the determination of the action

more probable or less probable than it would be without the evidence.” Lazo v.

United States, 930 A.2d 183, 185 (D.C. 2007). When gang evidence is relevant, the

trial court must “balance the probative value of the gang references against their

potential for prejudice.” Campos-Alvarez, 16 A.3d at 960. Evidence of gang

affiliation or retaliation is only admissible after it has been determined to be

“relevant, necessary and supported by competent evidence.” Plummer v. United

States, 813 A.2d 182, 189 (D.C. 2002). “The admission of evidence whose sole

purpose is to connect a defendant to a group of people of questionable character and

[that is] not relevant to some other factual issue is improper.” Campos-Alvarez, 16
                                         12

A.3d at 961; see (William A.) Johnson v. United States, 683 A.2d 1087, 1092 (D.C.

1996) (en banc).




                           1. Gang Affiliation Evidence



      Here, the trial court admitted the gang affiliation evidence of both Bryant and

Bush in order to provide context for the events that led to the shooting. The

government asserted at trial that the gang affiliation evidence was relevant and

highly probative to show why appellants arrived to the festival with guns, why

Jimenez armed himself after seeing members of the CTU gang in his neighborhood,

why Jimenez perceived the mean-mugging and pump faking as a threat of deadly

force, and why appellants opened fire with the intent to engage in a gun battle and

not in self-defense.



      For the reasons stated by the trial court, we agree that the evidence of Bryant’s

affiliation with CTU and Jimenez’s affiliation to Hobart provided necessary context

and history to enable the jury to understand why these two individuals may have

engaged in a gang-related shooting. Evidence of hostility between Bryant and

Jimenez, and their respective neighborhoods, CTU and Hobart, was properly
                                          13

admitted as relevant and necessary evidence tending to prove motive or intent to

engage in the subsequent shoot-out. Therefore, with respect to the admission of

gang affiliation evidence against Bryant, we find no abuse of discretion.



      As to the gang evidence admitted against Bush, although slightly more

prejudicial than that admitted against Bryant, we conclude that the trial court did not

abuse its discretion in admitting the evidence of gang affiliation to show Bush’s

motive for engaging in the shoot-out. The evidence of Bush’s membership in

“LDP” or “West Side,” was both relevant and necessary to explain why Bush

participated alongside Bryant, and to show that Bush, as a member of an allied

neighborhood, had similar motive and intent to engage in a shoot-out with Hobart, a

rival neighborhood. Unlike the extreme prejudice that can often result from the use

of gang evidence to show a propensity of violence or bad character, here the

evidence against both Bryant and Bush was supported by competent police

testimony and was admitted for a probative purpose to establish appellants’ motive

and intent for engaging in a shoot-out with Jimenez and to provide context for their

actions throughout the altercation. As this court described in Lazo, this type of

motive evidence provides additional probative information to the jury by

“supply[ing] . . . a motive for an otherwise unexplained [assault].” Lazo, 930 A.2d

at 185. Further, the trial court, acknowledging the potential for prejudice that could
                                        14

stem from the admission of gang evidence, provided the jury with a limiting

instruction and required that the groups be referred to as “neighborhoods” rather

than gangs. Thus, we find no abuse of discretion as the evidence’s probative value

was not substantially outweighed by its prejudice against appellants.



                                2. Drew Evidence



      At trial and during opening and closing arguments, the government referred to

the 2011 murder of Lucki Parnell (“Parnell”), a close friend of Jimenez and the 2007

murder of Johnathon Franklin (“Franklin”), a close friend of Bryant.            The

government presented testimony from police officers that members of both Hobart

and CTU blamed the other neighborhood for these murders. The government used

this evidence at closing to argue that these murders, which both Jimenez and Bryant

were personally connected to, created an on-going feud between members of CTU

and Hobart.



      While typically, evidence of other uncharged crimes is inadmissible, see

Drewv. United States, 331 F.2d 85, 89-90 (D.C. Cir. 1964), “other crimes evidence

is admissible, if it is necessary to place the charged crime in an understandable

context.” (William A.) Johnson, 683 A.2d at 1098.
                                          15

      In Johnson, this court recognized that there are three types of evidence to

which Drew, under already existing case law, does not apply: (1) direct and

substantial proof of the charged crime, (2) [] closely intertwined with the evidence of

the charged crime, or (3) [] necessary to place the charged crime in an

understandable context. Brown v. United States, 934 A.2d 930, 940 (D.C. 2007).

To meet the third exception, the government must show that its other crimes

evidence was necessary to prove that he committed the crime charged, and “. . . so

closely related to the charged offense in time and place that [it is] necessary to

complete the story of the crime . . . by placing it in context of nearby and nearly

contemporaneous happenings.” Id. (internal citations and quotations omitted).



      Here, the murders of Parnell and Franklin were neither necessary proof of, nor

contemporaneous to, the crime charged. This “other crimes” evidence was merely

cumulative of other testimony describing the rivalry or feud between Hobart and

CTU, and thus, was not necessary to establish Bryant or Bush’s gang-related motive

for the shoot-out. Moreover, the murder of Franklin took place more than four

years before the incident at issue and the murder of Parnell was relevant only to

Jimenez’s motive to engage in the shoot-out with Bryant and Bush, not to show

Bryant’s or Bush’s motive to harm Jimenez. We conclude, however, that the

admission of this evidence was harmless given the trial court’s limiting instruction
                                         16

and because the evidence was not used to show that Bryant or Bush possessed a

motive or desire to seek revenge for the murders of his friend/fellow gang-member,

but simply that their affiliate neighborhoods had a contentious history and were

considered rival groups. Thus, where the evidence was not substantially relied

upon, and properly limited by the trial court, we are satisfied that the error did not

sway the outcome of appellants’ convictions.



                       C. Urban-Gun-Battle Theory Instruction



      Appellants also argue that the government’s urban-gun-battle theory of

causation was inapplicable to the elements of first-degree premeditated murder.

We disagree.



      Whether a jury instruction was properly given is a legal question, which we

review de novo. Appleton v. United States, 983 A.2d 970, 977 (D.C. 2009). At

trial, the trial court denied appellants’ motion objecting to the urban-gun-battle

theory instruction and gave the following instruction:

           The elements of first-degree premeditated murder while
           armed, each of which the Government must prove beyond a
           reasonable doubt are that: one, Deonte Bryant and Terrance
           Bush caused the death of Robert Foster, Jr.; two, Deonte
           Bryant and Terrance Bush intended to kill another person;
           three, he did so after premeditation; four, he did so after
                                          17

           deliberation; five, he did not act in self-defense; and six, he
           committed the offense while armed with a firearm.

           A person causes the death of another person if his conduct is
           a substantial factor in bringing about the death and if it was
           reasonably foreseeable that death or serious bodily injury
           could result from such conduct. It is not necessary for the
           Government to prove that a defendant personally fired the
           fatal round in this case. Rather, if the Government proves
           beyond a reasonable doubt that one, Deonte Bryant and
           Terrance Bush were armed and prepared to engage in a gun
           battle, two, he did in fact engage in a gun battle in the 700
           block of Gresham Place, N.W. on June 25, 2011; three, he
           did not act in self-defense as I will describe that concept to
           you at the time he participated in a gun battle; four, Deonte
           Bryant and Terrance Bush’s conduct in the 700 block of
           Gresham Place, N.W. on June 25, 2011 was a substantial
           factor in the death of Robert Foster, Jr.; and five, it was
           reasonably foreseeable that death or serious bodily injury to
           innocent bystanders could occur as a result of Deonte
           Bryant’s and Terrance Bush’s conduct in the 700 block of
           Gresham Place, N.W. on June 25, 2011, then as a matter of
           law, Deonte Bryant and Terrance Bush are deemed to have
           caused the death of Robert Foster, Jr.


      Appellants reassert on appeal that the urban-gun-battle theory of liability,

typically applied in the context of second-degree murder, was erroneously applied to

appellants’ charges of first-degree premeditated murder. Appellants contend that

because the government never presented evidence of who shot the fatal bullet,

neither appellant can be found guilty under an urban-gun-battle theory. Further,

appellants contend that the urban-gun-battle theory was only intended to apply to

actions of recklessness or depraved heart which cause an increased risk of injury to
                                         18

innocent bystanders—actions that inherently constitute the mens rea for

second-degree murder.



      In Roy v. United States, 871 A.2d 498 (D.C. 2005), this court established, and

later reiterated in McCray v. United States, 133 A.3d 205, 225 (D.C. 2016), that a

defendant may be convicted of murder for participating in an urban gun battle

“where he intentionally participates in a shootout among feuding individuals and

that shootout is the proximate cause of the bystander’s death.” The court, in Roy,

explained that “it is this increased risk to innocent bystanders which justifies the

application of proximate cause liability to those participants who willfully choose to

engage in these battles.” Roy, 871 A.2d at 507. We see no reason why the same

rationale should not apply in the first-degree murder context where the government

can show that appellants engaged in a shoot-out with the premeditated and deliberate

intent to kill another in the vicinity of hundreds of innocent bystanders, such as the

forum chosen by appellants in this case. While we acknowledge that this court has

never upheld the application of the urban-gun-battle theory to a conviction of

first-degree murder, and that the theory is perhaps more generally applicable to

second-degree murder where a dispute breaks out between individuals and it is

unclear whether the shoot-out was the result of premeditation and deliberation or

was provoked by something that happened during the specific confrontation, we fail
                                           19

to see how the instruction is incompatible with first-degree murder if the jury is

properly instructed. As long as the government can meet its burden of proving that

the defendants caused the death of the decedent, with premeditation and

deliberation, while engaged in an urban gun battle, and that the defendants’ were not

acting in self-defense, the elements of first-degree murder have been satisfied.



      To establish the charge of first-degree murder, the government must prove

beyond a reasonable doubt that: (1) the defendant caused the death of the decedent;

(2) he did so with the specific intent to kill the decedent;2 (3) after premeditation; (4)

he did so after deliberation; (5) there were no mitigating circumstances; and (6) he

did not act in self-defense. Williams v. United States, 858 A.2d 984, 1001-02 (D.C.

2004).



      At trial, the government was required to prove not only causation (via the

urban-gun-battle theory), but also the separate mens rea requirement for first-degree

murder of premeditation and deliberate intent to kill. Despite appellants’ reading of


      2
        Appellants’ contention that the government is required to present evidence
of who fired the bullet which killed Robert Foster, Jr. in order to satisfy the
requirements for first-degree murder is incorrect. See McCray, 133 A.3d at 228
(“To prove a specific intent to kill, the government is not required to show that the
accused actually wounded the victim.”) (citations omitted).
                                            20

the court’s intent in Roy, appellants point to no authority which would persuade us

that the urban-gun-battle theory is not equally applicable as a theory of causation to

this case. Here, a reasonable jury could have found that, both Bryant and Bush

possessed the premeditated and deliberate intent to kill Jimenez, and with this intent,

engaged in a public gun battle, where a bullet shot during the exchange struck

Robert Foster, Jr., causing his death. By engaging in the shoot-out, appellants were

a substantial factor in causing the death of another, although they intended only to

kill Jimenez. Thus, where evidence was presented to establish all elements of first-

degree murder, we conclude that the trial court’s application of the urban-gun-battle

theory was not erroneous in the context of appellants’ first-degree murder charges.3



                                 D. Provocation Instruction



      For the first time on appeal, appellants challenge the provocation instruction

given at trial.4 “To satisfy the plain error test, . . . ‘the defendant bears the burden of


      3
         A similar application of the urban-gun-battle theory has been upheld in
other jurisdictions as well. See Commonwealth v. Santiago, 681 N.E.2d 1205 (Ma.
1997); see also People v. Sanchez, 29 P.3d 209 (Ca. 2001).
      4
         The jury was instructed: “If you find that a defendant was an aggressor or
provoked the [conflict] upon himself, he cannot rely upon the right of self-defense to
justify his use of force. One who deliberately puts himself in a position where he
has reason to believe that his presence will provoke trouble, cannot claim
                                                                      (continued . . .)
                                          21

demonstrating that there [was] “error,” i.e., “deviation from a legal rule”’;[sic] that

the error was ‘“plain,” i.e., “obvious” or “clear under current law”’;[sic] and that the

error ‘“affect[ed his] substantial right. Even then, we will not reverse unless the

defendant makes the additional showing of “either a miscarriage of justice, that is,

actual innocence; or that the trial court’s error seriously affect[ed] the fairness,

integrity or public reputation of judicial proceedings.’” Mozee v. United States,

963 A.2d 151, 159 (D.C. 2009).



      Instruction on provocation is properly given when there is evidence of

self-defense and evidence that the defendant provoked the action from which he was

defending himself.     Rorie v. United States, 882 A.2d 763, 775 (D.C. 2005).

Where the defendant asserts a defense of self-defense, if          “there is sufficient

evidence to justify a self-defense instruction, the burden is on the government to

disprove self-defense, by meeting its burden of proof negating the defendant’s

subjective actual belief or objective reasonableness.” Andrews v. United States,

125 A.3d 316, 322 (D.C. 2015) (citing id. at 771). In other words, if there is

sufficient evidence presented to justify the giving of a self-defense instruction, it is

the government’s burden to establish beyond a reasonable doubt that the defendant

(. . . continued)
self-defense. Mere words without more by a defendant however, do not constitute
aggression or provocation.”
                                         22

did not act in self-defense. After evidence has been presented to negate a claim of

self-defense, the trial court must decide, as a matter of law, whether there is record

evidence sufficient to support the claim. Howard v. United States, 656 A.2d 1106,

1111 (D.C. 1995). We have repeatedly affirmed the principle that “[s]elf-defense

may not be claimed by one who deliberately places himself [or herself] in a position

where he [or she] has reason to believe his [or her] presence . . . would provoke

trouble.” Id. “[O]ne who is the aggressor in a conflict culminating in death cannot

invoke the necessities of self-preservation. Only in the event that he communicates

to his adversary his intent to withdraw and in good faith attempts to do so is he

restored to his right of self-defense.” Rorie, 882 A.2d at 772.



      Appellants contend that the government failed to proffer evidence of

provocation in accordance with this court’s holding in Tibbs v. United States, 106

A.3d 1080, 1085 (D.C. 2015), which acknowledged that forfeiture of a claim of

self-defense has typically occurred where a defendant has engaged in “a violent or

threatening encounter with specific individuals and then shortly thereafter sought

out those same individuals again.” Id. While we agree that prior violent or

threatening encounters between the same individuals typify the type of behavior we

predominately consider to qualify as provocation, we reject appellants’ argument

that Tibbs has established a new and exhaustive description of all provocative
                                         23

actions under D.C. law. We read Tibbs, not as an explication that all provocation

must be violent or aggressive, and instead find that the court meant only to

distinguish the relatively cordial exchange between the parties in that case, from the

typical scenarios of prior confrontation which often include some act of aggression.



      Even conceding the distinction appellant attempts to draw from Tibbs, both

appellants exhibited threatening and aggressive acts sufficient to establish

provocation.    Unlike the relatively cordial exchange between members of

neighborhood groups in Tibbs, there was adequate evidence of persistent threatening

conduct, primarily consisting of Bryant’s “mean-mugging,” threatening statement to

Young and “pump faking,” which Jimenez interpreted to indicate that Bryant was

carrying a gun, to establish provocation and warrant the instruction. As for Bush,

the jury could have reasonably inferred that Bush’s presence in the Hobart

neighborhood with a weapon, as he accompanied Bryant, a CTU member, during

multiple acts of explicit provocation against a rival group member, was an act of

provocation all on its own. Although Bush was not the primary actor in the

incident, the record reflects that he accompanied Bryant at each step of the

provocation and acted upon these provocations during the shooting. One “who

deliberately places himself in a position where he has reason to believe his presence

. . . would provoke trouble” still may not claim self-defense. Mitchell v. United
                                         24

States, 399 A.2d 866, 869 (D.C. 1979); see Andrews v. United States, 125 A.3d at

323; Bryant v. United States, 93 A.3d 210, 228 (D.C. 2014); Harper v. United States,

608 A.2d 152, 156 (D.C. 1992). Unlike the dissipation of conflict that seems to

have occurred in Tibbs, appellants did not retreat after engaging Jimenez and his

friends, but continued their menacing conduct, which ultimately elevated and

culminated in the final shoot-out. It is true that Jimenez’s responsive actions went

beyond “pump faking” since eyewitnesses testified that he fired his gun first,

inferentially in appellants’ direction, before they fired back and caused (or

co-caused) the death and injury to bystanders. Nevertheless, reviewing the

instructional ruling only for plain error, we conclude that appellants’ actions were

sufficiently of a kind intended to provoke trouble that the trial judge’s decision to

submit provocation to the jury is no ground for reversal.



            E. Sufficiency of the Evidence for First-Degree Murder



      Additionally, appellant Bryant challenges the sufficiency of the evidence,

arguing that the government failed to proffer sufficient evidence of premeditation

and deliberation to satisfy the elements of first-degree premeditated murder.



      In evaluating the sufficiency of evidence and viewing the evidence in the light
                                          25

most favorable to the government, “we must give full play to the right of the jury to

determine credibility, weigh the evidence and draw justifiable inferences.” Ewing

v. United States, 36 A.3d 839, 844 (D.C. 2012). Where we find that there was no

evidence from which a reasonable juror could find guilt beyond a reasonable doubt,

we must reverse a criminal conviction. See Moore v. United States, 927 A.2d 1040,

1049 (D.C. 2007).



        First-degree murder is committed with the specific intent to kill after

premeditation and deliberation. D.C. Code §§ 22-2101, -4502 (2012 Repl.).

Premeditation occurs when the defendant forms the specific intent to kill for a period

of time, no matter how short, prior to the murderous act. Kitt v. United States, 904

A.2d 348, 354 (D.C. 2006). Deliberation is a separate element from premeditation

and requires that the defendant have reflected over his existing purpose and design to

kill.   Id.   “[T]he evidence must demonstrate that the accused did not kill

impulsively, in the heat of passion, or in an orgy of frenzied activity,” id., and the

requisite mens rea may “be inferred from the facts and circumstances surrounding

the homicide.” Ewing, 36 A.3d at 844.



        With respect to Bryant, we conclude that the jury could permissibly infer from

the facts presented that appellant had the requisite mens rea to sustain his conviction
                                        26

for first-degree premeditated murder.     There was ample evidence that Bryant

formed the specific intent to kill Jimenez prior to the shoot-out on Gresham Place.

The government offered evidence that Bryant attended that festival with a gun and

with the knowledge that the festival was in Jimenez’s neighborhood and “Hobart”

territory. Moments before the shoot-out, Bryant attempted to provoke Jimenez

through the statement “tell your man we trying to work,” and by “pump faking,” on

the corner of Gresham Place and Sherman Avenue, indicating to Jimenez that he was

carrying a gun. Additionally, in light of the gang affiliation evidence proffered by

the government, Bryant had a motive to kill Jimenez due to the existing rivalry

between CTU and 11th Street/Hobart neighborhoods. By arriving at the festival

armed and by engaging in conduct that indicated that they were there to engage

Jimenez in a violent altercation, Bryant’s conduct supports a reasonable inference

that he had the requisite intent to support the premeditation and deliberation

requirements of first-degree murder. Thus, viewing the evidence in the light most

favorable to the government, there is sufficient evidence from which a reasonable

jury could find that appellant Bryant acted with the premeditated and deliberate

intent to kill Jimenez and acted with provocation. See Frendak v. United States,

408 A.2d 364, 371 (D.C. 1979) (appellant’s carrying of a gun to the scene of the

murder, viewed in conjunction with the entirety of her premeditated actions, which

included following the victim prior to the shooting and the position in which the
                                         27

victim was shot, substantiated an inference of premeditation and deliberation). We,

therefore, conclude that there was sufficient evidence on which a reasonable jury

could find that Bryant had the required mens rea to be convicted of first-degree

murder.5



                                    F. Severance



      Before trial, in an oral motion, appellant Bush moved to sever his trial from

that of Bryant. The motion was denied by the trial judge, who stated the defendants

were properly joined under the urban-gun-battle theory, but that he would revisit the

issue of severance if unfair prejudice from joinder arose at trial. During trial, Bush

renewed his motion to sever.



      We review the denial of a motion to sever for abuse of discretion. See Sams

v. United States, 721 A.2d 945, 954 (D.C. 1998). In order to show that severance is

warranted, appellant must show that manifest prejudice resulted from the joinder of

his case with that of his co-defendant. Id. (internal quotations omitted); see Zafiro

v. United States, 506 U.S. 534, 539 (1993) (“[M]anifest prejudice is a serious risk


      5
       Appellant Bush does not challenge the sufficiency of the government’s
evidence of first-degree murder on appeal.
                                          28

that a joint trial would compromise a specific trial right of one of the defendants, or

prevent the jury from making a reliable judgment about guilt or innocence.”).



      Appellant Bush asserts that he suffered manifest prejudice due to the

admission of the gang affiliation evidence, which focused almost entirely on

Bryant’s conflict with Jimenez and Hobart, and the evidence of provocation against

Bryant. Given the presumption that joinder is proper where appellants “are alleged

to have participated in the . . . same series of acts or transactions,” Medley v. United

States, 104 A.3d 115, 122 (D.C. 2014), and the limiting instruction provided to the

jury to consider the evidence against each defendant independently and not to allow

their verdict against one defendant to affect their verdict as to the co-defendant,

appellant has failed to convince us that severance was warranted in this case.

Bush’s participation in the shoot-out was not de minimis, as there was evidence

presented that he was with Bryant during the entire time that Bryant was engaged in

hostile acts towards Jiminez and that he fired the first shot. Further, the evidence

presented was not “so complex or confusing that the jury would [have been] unable

to . . . make individual determinations about the guilt . . . of each defendant.” See

Hargraves v. United States, 62 A.3d 107, 116 (D.C. 2013). Accordingly, the trial

court did not abuse its discretion by denying appellant’s motion to sever his trial

from that of Bryant.
                                  29

                                 III.



For the aforementioned reasons, the trial court’s judgment is



                                Affirmed.